Title: Editorial Note on Promissory Notes, 1782
From: 
To: 


During the months covered by this volume, seven American seamen claiming to have escaped from British prisons, all but one of whose claims seem to have been legitimate, received financial assistance on Franklin’s order and signed promissory notes at Passy. They each received the same amount: 120 l.t., or 5 louis d’or.
Capt. Samuel Mansfield, who signed a promissory note on Aug. 25, brought Franklin a letter of introduction from Francis Coffyn dated August 21 (below). Thomas Potter and John Smith also applied to Franklin on August 25. Chipman Bangs of Boston and Rufus Hopkins of Providence, both of whom called themselves midshipmen on the Alliance, signed promissory notes on December 7. Thomas Cox signed a note on December 18, and Thomas Connoly on January 13, 1783. Connoly carried a letter of introduction from Francis Coffyn dated January 9 (below).
